Thiele, J.
(dissenting): I cannot agree with the conclusion reached by the court in the foregoing opinion.
For convenience, I shall refer to the Kansas Pipe Line Company *171as the “Kansas Company” and to the Kansas Wyonpng Oil Corporation as the “Wyoming Corporation.”
As is indicated in the opinion, in part, but as more clearly appears without dispute from the record submitted, one S. M. Newton, operating under the general title of Newton Development Company, owned a large amount of stock in both the Kansas Company and the Wyoming Corporation. He also operated the Newton Oil Company and had offices in Denver, Colo., for all of these concerns. Atkins, hereafter mentioned, was vice-president of the Kansas Company, but he worked for it and the Wyoming Corporation. Jewell was the assistant treasurer of the Kansas Company and treasurer of the Wyoming Corporation and worked for all of the Newton concerns. Neither Newton, Atkins nor Jewell lived in Kansas, but in Denver, Colo. At times here important S. M. Newton was president of the Wyoming Corporation and his son, F. D. Newton, was president of the Kansas Company but was not active and actually it was operated by the elder Newton who was on the board of directors.
In December, 1940, Newton sent Scott, the deceased workman, then employed in Wyoming by the Wyoming Corporation, to Ness county, Kansas, and it was in that month the claimed contract of employment was made between Atkins and Scott. It is here noted that Atkins did not testify and there was no evidence that Atkins was authorized on behalf of the Kansas Company to make any contract of employment with Scott or anyone else. Giving the fullest credit to the evidence as detailed by Jewell and Mrs. Scott as to what transpired at Ness City in December, 1940, it can hardly be said that a contract was made in Kansas at that time. Any conclusion there was a contract can only be reached by taking into account the fact that in March, 1941, Scott went to work for the Kansas Company in Ness county. But assuming that a contract was proved, the evidence shows that its terms were two-fold, that Scott was to do certain work for the Kansas Company in Kansas, and when so directed by Newton, Atkins or Jewell, was to work for the Wyoming Corporation in Wyoming. The evidence clearly disclosed that the Kansas Company operated only in Ness county,'Kansas, and that it had no business or property in Wyoming and that it was not authorized to do business in that state. Scott worked for the Wyoming Corporation in Wyoming from December, 1940, until about March 1,1941, when be began work for the Kansas Company in Kansas. Sometime in the summer he went back to Wyoming and *172went to work for the Wyoming Corporation and he was there-engaged on such work when he received the injuries which caused his death. This was not a case where an employee was loaned to or used by another than his employer. Scott was working in Wyoming as the employee of the Wyoming Corporation. While it is true that from time to time Scott received his pay checks from the Kansas Company, when he went to Wyoming to work for the Wyoming Corporation, the Wyoming Corporation reimbursed the Kansas Company for all salary and wages paid to Scott by the Kansas Company for the work done in Wyoming. The evidence discloses that the Kansas Company was not legally liable to Scott or his widow for compensation.
Jewell’s testimony clearly discloses that he recommended attorneys to the widow in order that she might prosecute her claim against the Kansas Company and its insurance carrier. At the hearing the Kansas Company saw fit to admit that it was liable to Scott’s widow, but that did not make the insurance carrier liable. Its liability depended on the legal liability of the respondent employer. (See Taylor v. Taylor, 156 Kan. 763, 137 P. 2d 147.)
As I read this record, the most that can be said for the Ness City conversations is that Scott was to have two employers, the Kansas Company for a part of the time and the Wyoming Corporation for a part of the time, and the evidence discloses that he was actually so employed. Insofar as the insurance is concerned the policy contained a set of declarations in which the Kansas Company stated that the location of all its work places was in Ness county, Kansas, and elsewhere in Kansas, and that it conducted no business operations at any other point. The evidence shows the declarations were true for the Kansas Company had no business and no property in Wyoming. There was nothing in the policy to cover operations of the Wyoming Corporation or its employees.
As has been stated the Kansas Company was willing that the Compensation Commission make an award against it and in favor of the widow, and it never appealed therefrom. We are not presently concerned with the rights of the widow for she will receive her award from the Kansas Company. We are concerned, however, with whether the evidence discloses a situation where the Kansas Company is attempting to pay for its liberality with the funds of the insurance carrier.
In my opinion the evidence discloses that no contract was made *173in Kansas in December, 1940, or any other time that Scott was to work for the Kansas Company at any place other than Ness county, but on the contrary, the evidence shows that when he was to work in Wyoming it was for the Wyoming Corporation. Under such cir.cumstances there was no basis for an award against the insurance carrier and it should be set aside.
Harvey, J., concurs in the partially dissenting opinion of Mr. Justice Wedell, and in the dissenting opinion of Mr. Justice Thiele.